              Case 3:21-mc-80075-WHA Document 45 Filed 05/12/21 Page 1 of 3




     Joseph Jaramillo (SBN 178566)                         Rebecca C. Ellis (pro hac vice)
 1
     Claire Torchiana (SBN 330232)                         Margaret E. O’Grady (pro hac vice)
 2   HOUSING & ECONOMIC RIGHTS                             LEGAL SERVICES CENTER OF
     ADVOCATES                                             HARVARD LAW SCHOOL
 3   3950 Broadway, Suite 200                              122 Boylston Street
     Oakland, CA 94611                                     Jamaica Plain, MA 02130
 4
     jjaramillo@heraca.org                                 mogrady@law.harvard.edu
 5   ctorchiana@heraca.org                                 rellis@law.harvard.edu
     Tel: (510) 271-8443                                   Tel: (617) 390-3003
 6   Fax: (510) 868-4521                                   Fax: (617) 522-0715
 7
 8                                                         Attorneys for Sweet Plaintiffs

 9
                              UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                   SAN FRANCISCO DIVISION

12
      IN RE SUBPOENA SERVED ON FORMER
13    SECRETARY OF EDUCATION                             No. 3:21-mc-80075-WHA
14    ELISABETH DEVOS
                                                         RESPONSE TO MAY 10, 2021 ORDER
15                                                       REQUESTING “AN ORGANIZATIONAL
                                                         CHART DELINEATING CHAIN OF
16                                                       COMMAND”
17
18
19
            Counsel for the Plaintiffs in the underlying litigation Sweet v. Cardona, No. 3:19-cv-
20
     03674-WHA (the “Sweet Plaintiffs”), provide the following simplified flow chart in response to
21
     this Court’s May 10, 2021 Order requesting that the parties submit “an organizational chart delin-
22
     eating the chain of command between former Secretary DeVos and the four former officials al-
23
     ready deposed in [Sweet], Principal Deputy Under Secretary Jones, Director Nevin, Chief Operat-
24
     ing Officer Brown, and Acting Under Secretary Manning.” ECF No. 44. This flow chart does not
25
     purport to include all the “branches” or positions in the Department of Education, but rather shows
26
     only the reporting relationships between the four deponents and former Secretary DeVos.
27
28



                                        Response to May 10, 2021 Order
                                            3:21-mc-80075-WHA
             Case 3:21-mc-80075-WHA Document 45 Filed 05/12/21 Page 2 of 3




 1
                                                         1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
                                                                                      1
17
18
19
20
21   Dated: May 12, 2021                             Respectfully submitted,

22                                                   /s/ Margaret O’Grady
23                                                   Rebecca C. Ellis (pro hac vice)
                                                     Margaret E. O’Grady (pro hac vice)
24                                                   LEGAL SERVICES CENTER OF
                                                     HARVARD LAW SCHOOL
25                                                   122 Boylston Street
26
     1
       The Deputy Secretary of Education “focuses on the development and implementation of policies,
27
     programs, and activities relating to elementary and secondary education matters.” Office of the
28   Deputy Secretary, U.S. Dep’t of Educ., https://www2.ed.gov/about/offices/list/ods/index.html
     (last visited May 12, 2021).


                                       Response to May 10, 2021 Order
                                           3:21-mc-80075-WHA
     Case 3:21-mc-80075-WHA Document 45 Filed 05/12/21 Page 3 of 3




                                      Jamaica Plain, MA 02130
 1
                                      mogrady@law.harvard.edu
 2                                    rellis@law.harvard.edu
                                      Tel: (617) 390-3003
 3                                    Fax: (617) 522-0715
 4
                                      Joseph Jaramillo (SBN 178566)
 5                                    Claire Torchiana (SBN 330232)
                                      HOUSING & ECONOMIC RIGHTS
 6                                    ADVOCATES
 7                                    3950 Broadway, Suite 200
                                      Oakland, CA 94611
 8                                    jjaramillo@heraca.org
                                      ctorchiana@heraca.org
 9                                    Tel: (510) 271-8443
10                                    Fax: (510) 868-4521

11
                                      Attorneys for Sweet Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                        Response to May 10, 2021 Order
                            3:21-mc-80075-WHA
